Citation Nr: 1127339	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition.

2.  Entitlement to service connection for a bilateral ankle condition.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for bilateral leg weakness as secondary to a back condition.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for sterility.

7.  Entitlement to service connection for memory loss.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to May 1980, and from May 1984 to December 1989, in addition to several years of service in the Iowa National Guard from February 1980 to March 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Des Moines, Iowa.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A.  Bilateral Knee and Bilateral Ankle Conditions

The Veteran served on active duty from February 1980 to May 1980, and from May 1984 to December 1989.  The Veteran claims that in June or August of 1991, during his annual training in the reserves at Fort McCoy, he fell 14 feet on a confidence course and injured his knees and ankles (as well as his back, which is addressed below).  He asserts that his ankles were sprained as a result of the falling accident, and that he was on crutches for a few days.  See, e.g., Claim, August 2003; Statements, March 2006 and April 2010; see also Buddy Statements, D.H. and T.L., May 2009.

As an initial matter, the Board notes that the Veteran originally filed a claim for a bilateral leg condition and "possibly anything connected" (to his legs), and that in later statements the Veteran asserted more specifically that he injured his knees and his ankles in the accident.  Also, the Board notes that the RO appears to have adjudicated entitlement to a bilateral knee and bilateral ankle condition (albeit the issue was characterized as a bilateral leg condition).  Based thereon, the Board has recharacterized the issue on appeal, and bifurcated it, as entitlement to service connection for a bilateral knee condition and to a bilateral ankle condition.

With regard to the Veteran's claimed bilateral knee condition, March 2005 VA treatment records reflect that the Veteran complained of pain in both of his knees, and a diagnosis of arthralgia was recorded (although the Board notes that an x-ray was negative).  As noted above, the Veteran claims he injured his knees in the June or August 1991 falling accident, and the Board acknowledges two buddy letters dated in May 2009 as well as copies of letters written by the Veteran in June 1991 regarding the accident.  Also, an October 1999 report of medical history (from the reserves) reflects that the Veteran complained of right knee pain.  At the same time, the Board also acknowledges that the Veteran has reported a history of a right leg fracture in 1977 at the age of 16.  See Service Treatment Records, November 1998 and October 1999.

The Veteran has not been provided with a VA examination relating to his claim for a bilateral knee disability.  VA's duty to assist includes the duty to provide a veteran with a VA examination or opinion when the evidence "indicates" that a disability "may be associated with the claimant's service."  See 38 U.S.C.A. § 5103A(d)(2)(B) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (noting low threshold requirement for a VA examination).  In light of the medical evidence of complaints of bilateral knee pain and diagnosed arthralgia in March 2005 during the period on appeal, and in light of the Veteran's statements and the May 2009 buddy statements he submitted regarding an in-service falling accident, as well as the one October 1999 record reflecting right knee pain, the Board finds that the low threshold requirement for a VA examination has been met, and that a remand is necessary so that the Veteran may be afforded a VA examination relating to his claim.

With regard to the Veteran's claimed bilateral ankle disability, a March 2005 VA treatment record reflects that the Veteran complained of experiencing bilateral ankle pain.  Also, a September 2005 letter from Dr. R.S., a podiatrist, reflects that the Veteran continued to complain of bilateral ankle pain relating to a reported history of falling in service, and that x-rays revealed mild arthritic changes in the Veteran's right ankle.  Dr. R.S. noted, however, that he was unable to opine as to whether the Veteran's ankle problems were related to his reported in-service falling accident in 1991.  The Veteran's service treatment records reflect that the Veteran reported on his August 1994 report of medical history that he sprained both of his ankles during annual training in 1991.  Likewise, his August 2001 report of medical history reflects he reported spraining his ankles in service, and a January 2002 annual medical certificate reflects that the Veteran reported that his ankle bothered him.

The Veteran has not been provided with a VA examination relating to his claimed bilateral ankle disability.  As noted above, VA's duty to assist includes the duty to provide a veteran with a VA examination or opinion when the evidence "indicates" that a disability "may be associated with the claimant's service."  See 38 U.S.C.A. § 5103A(d)(2)(B); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In light of the medical evidence of complaints of bilateral ankle pain in March and September 2005 during the period on appeal, and in light of the Veteran's statements and the May 2009 buddy statements he submitted regarding an in-service falling accident, as well as the August 2001 and January 2002 service treatment records reflecting a history of sprained ankles and ankle problems, the Board finds that the low threshold requirement for a VA examination has been met, and that a remand is necessary so that the Veteran may be afforded a VA examination relating to his claim.

B.  Back Condition and Bilateral Leg Weakness

The Veteran claims that he incurred a back condition as a result of the alleged falling accident during active duty in June or August 1991 discussed above.  The Board also notes that the Veteran separately claimed service connection for a "ruptured disc" as a result of a physical examination in 2000 (during his reserve service) at Camp Dodge in Iowa, although it is not entirely clear whether the Veteran intended to refer to his low back or cervical spine.  See, e.g., Claim, August 2003; Statement, April 2010.  The Veteran also essentially claims that he incurred bilateral leg weakness (claimed as "paralysis") secondary to his back condition.  See, e.g., VA Treatment Record, July 2009 (apparently indicating that the Veteran experiences intermittent leg weakness relating to his back condition and that he uses a wheelchair for long distance mobility).

With regard to his claimed back condition, recent VA treatment records reflect that the Veteran is being followed for chronic back pain and a history of degenerative disc disease (DDD) as well as a history of bulging or herniated discs treated with laminectomy and discectomy surgeries in October 2001 and repeated in September 2006.  See, e.g., VA Treatment records, April 2009, August 2008; Private Treatment Records, August and September 2006.  The Board also acknowledges that Social Security Administration (SSA) records reflect that the Veteran was awarded disability income as a result of DDD of the lumbar spine in 2003.  As noted above, the Veteran asserts that he first injured his back as a result of a falling accident during annual training in the reserves around June or August of 1991.  As discussed above, however, there is no record of the falling accident in 1991 in the Veteran's reservist treatment records.  There is also no record of the Veteran having ruptured a disc during a physical examination while in the reserves in 2000.  At the same time, however, September 1987 service treatment records reflect that the Veteran complained of low back pain and was diagnosed with a low back strain.  Also, April 1989 service treatment records reflect that an x-ray was ordered of his lumbar spine after an assault, but that it was negative.  The Veteran complained of back pain on his June 1990 reserves enlistment report of examination as well.  Subsequent service treatment records (including some copies of private treatment records) dated from December 1998 to January 2002 also reflect notations regarding the Veteran's back condition, including a notation in December 1998 that the Veteran did a lot of heavy lifting at work.  See, e.g., Service Treatment Records, February 1999 (Dr D.B.), April 1999, October 1999, April 2000, May 2000, August 2001; Private Treatment Record, December 1998.

The Veteran has not been provided with a VA examination relating to his claimed back disability.  As noted above, VA's duty to assist includes the duty to provide a veteran with a VA examination or opinion when the evidence "indicates" that a disability "may be associated with the claimant's service."  See 38 U.S.C.A. § 5103A(d)(2)(B); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In light of the medical evidence of a current diagnosis of a back condition, and in light of all of the service treatment records noting complaints of back problems in service, as well as the Veteran's statements and the May 2009 buddy statements he submitted regarding an in-service falling accident, the Board finds that the low threshold requirement for a VA examination has been met, and that a remand is necessary so that the Veteran may be afforded a VA examination relating to his claim.

With regard to the Veteran's claim for service connection for bilateral leg weakness secondary to his back disability (claimed as "paralysis"), the Board finds that this claim is inextricably intertwined with the issue of entitlement to service connection for a back disability, and, based thereon, the Board defers rendering a decision on the issue of service connection for bilateral leg weakness until the development set forth below is completed.  See Henderson v. West, 12 Vet. App. 11 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991)) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).

C.  Cervical Spine Disability

As an initial matter, the Board notes that the RO has recharacterized the Veteran's claims for a low back disability and "ruptured discs" more broadly to include a separate claim for service connection for a cervical spine disability.  

With regard to the Veteran's claimed cervical spine disability, the Board notes that it is not entirely clear whether the Veteran asserts that his disability relates to the above discussed 1991 falling accident in service, the alleged "ruptured discs" incurred during a physical examination in 2000, or to his reported history of being struck in the head or face by another soldier in service (he reported in a March 2006 statement that he was given a neck collar for treatment, but did not specify in his statement when the alleged assault occurred), which assault may have occurred in March 1981 or April 1989.  See Service Treatment Records, March 1981 (Veteran struck in the face) and April 1989 (Veteran struck and fell down); Statement, March 2006 at 12.

Private treatment records reflect that the Veteran underwent C5-6 anterior discectomy and fusion surgery in January 1999.  See Private Treatment Records, January and March 1999, August and September 2006.  More recent treatment records reflect that the Veteran has been diagnosed with cervical spine DDD.  See VA Treatment Records, March 2004.  

As shown above, the Veteran has a currently diagnosed cervical spine disability, to include DDD.  In addition, as noted above, the Veteran has submitted two buddy statements regarding his alleged falling accident in service in 1991.  Also, a March 1981 service treatment record reflects that the Veteran had lost consciousness after being struck in the face.  In light of the Veteran's currently diagnosed cervical spine condition, the buddy statements regarding the alleged falling 1991 accident and the service treatment record regarding the alleged assault (possibly in March 1981 or April 1989), the Board finds that this evidence meets the low threshold requirement for a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

D.  Sterility

The Veteran claims that he became sterile as a result of a high fever he incurred in 1986 (or 1989) in the field for several days.  See Statement, April 2010 at 1; Brief, March 2011.

With regard to his claimed sterility, the Board acknowledges that private treatment records dated from July 1993 to 2000 reflect that the Veteran and his wife sought treatment for a reported a history of male infertility dating back to when they got married in 1985, and that a June 1997 sperm sample revealed no sperm.  See also VA Treatment Record, April 2009.  The Veteran has reported that the couple was never able to have children due to his infertility.  With regard to his service treatment records, they do reflect that he was treated in November 1985 for sores on his tongue and a high temperature, and a diagnosis of acute glosso pharyngitis was recorded.  Also, a prior February 1985 record also reflects that the Veteran had a high temperature.

The Veteran has not been provided with a VA examination relating to his claimed sterility.  As noted above, VA's duty to assist includes the duty to provide a veteran with a VA examination or opinion when the evidence "indicates" that a disability "may be associated with the claimant's service."  See 38 U.S.C.A. § 5103A(d)(2)(B); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In light of the medical evidence of a long history of treatment for male infertility issues as well as the record of a high fever in service in November 1985 as reported by the Veteran, the Board finds that the low threshold requirement for a VA examination has been met, and that a remand is necessary so that the Veteran may be afforded a VA examination relating to his claim.

E.  Memory Loss

The Veteran claims that he has memory problems as a result of the reported fever he incurred in the field in service that he also attributes to his infertility (discussed above).

An April 2009 VA treatment record reflects that the Veteran complained of memory problems that he attributes to his in-service fever.  With regard to his service treatment records, as discussed above, February and November 1985 service treatment records reflect that the Veteran was treated for a high fever.  In addition, the Board notes that March 1981 and April 1989 service treatment records reflect that the Veteran suffered head trauma with loss of consciousness or a concussion.  See also Service Treatment Records (including private records), September 1989, June 1990, July 1990, March 1998, November 1998; cf. April 2000 (notes history of head trauma at age 5 with memory loss since); May 2000 (CT scan unremarkable).  Also, a March 1998 private treatment record associated with the Veteran's service treatment records reflects that he was experiencing memory problems.

The Veteran has not been provided with a VA examination relating to his claimed memory loss.  As noted above, VA's duty to assist includes the duty to provide a veteran with a VA examination or opinion when the evidence "indicates" that a disability "may be associated with the claimant's service."  See 38 U.S.C.A. § 5103A(d)(2)(B); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In light of the fact that the Veteran reports currently experiencing memory loss, combined with his history of a high fever and head trauma in service as well as his documented medical history of memory loss,  the Board finds that the low threshold requirement for a VA examination has been met, and that a remand is necessary so that the Veteran may be afforded a VA examination relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed bilateral knee and ankle disabilities.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, including this remand, conducting a thorough examination, and identifying the nature of the Veteran's knee and ankle disabilities, the examiner should render an opinion as to whether it is at least as likely as not that any knee or ankle disability diagnosed on examination was caused or aggravated by the Veteran's service, including his reported history of falling 14 feet in 1991.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the Veteran does not have a knee or ankle disability that is related to service, the examiner must explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed back and cervical spine disabilities.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, including this remand, conducting a thorough examination, and identifying the nature of the Veteran's back and cervical spine disabilities, the examiner should render an opinion as to whether it is at least as likely as not that any back or cervical spine disability diagnosed on examination is related to the Veteran's service, including his reported history of a falling accident in 1991, his reported ruptured discs during a physical examination in 2000, and his reported assault requiring treatment with a neck collar (possibly in March 1981 or April 1989).

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the Veteran does not have a back or cervical spine disability that is related to service, the examiner must explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's infertility or sterility.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, including this remand, conducting a thorough examination, and identifying the nature of the Veteran's infertility or sterility, the examiner should render an opinion as to whether it is at least as likely as not that any infertility or sterility identified on examination is related to the Veteran's service, including his reported history of a high fever with oral lesions around November 1985 or 1986 (as reported as 1989 apparently in error).

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the Veteran does not have an infertility or sterility condition that is related to service, the examiner must explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed memory loss.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, including this remand, conducting a thorough examination, and identifying the nature of the Veteran's memory loss, the examiner should render an opinion as to whether it is at least as likely as not that any memory loss diagnosed on examination is related to the Veteran's service, including his reported history of a high fever with oral lesions around November 1985 or 1986 (as reported as 1989 apparently in error).  Also, please address the relationship, if any, between any memory loss diagnosed on examination and the Veteran's history of head trauma in service in March 1981 and April 1989.  In particular, please render an opinion as to whether it is at least as likely as not that any memory loss diagnosed on examination was caused or aggravated by any incident of service.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the Veteran does not have a memory loss disability that is related to service, the examiner must explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.10).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


